  Case 3:18-cr-00356-S Document 262 Filed 02/08/21            Page 1 of 3 PageID 2985



                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

 UNITED STATES OF AMERICA                   §                             Case 3-18-cr-356-S
                                            §
                                            §
                                            §
 v.                                         §
                                            §
 THOMAS D. SELGAS (1)                       §
 JOHN GREEN (3)                             §
                                            §


                                 SCHEDULING MOTION

       COMES NOW, JOHN GREEN ("Defendant John Green"), and respectfully requests the

Court supplement his pleadings and would show this Honorable Court the following:

       Counsel has been apprised that Mr. Selgas disputes the tax claim of the Government

and will put on testimony showing that it was inappropriately received for the jury. To the

extent that Mr. Selgas’ evidence, and arguments do not conflict with Mr. Green’s defense and

arguments, Mr. Green requests permission to adopt them.

       Other than the existing letters of support from his community which have been

forwarded to the court, Mr. Green does not intend to offer additional evidence at the

sentencing. However, he would like the opportunity, to the extent it is not in conflict with

any of his positions, to adopt Mr. Selgas’ evidence regarding the Government’s tax claim.

       The entire trial was handled with cooperating agreements with the three original

defendants, and when Mrs. Selgas was acquitted, it continued with cooperating agreements

with Mr. Selgas and Mr. Green.

       Accordingly, Green requests that his hearing follow Mr. Selgas’ hearing so that the

court can rule on Green’s sentencing after Selgas has presented his arguments. Mr. Selgas is
                                          Page 1 of 3
  Case 3:18-cr-00356-S Document 262 Filed 02/08/21              Page 2 of 3 PageID 2986



the primary defendant in the case and listed first. In the alternative, Green would request

that this court not rule on his sentencing until after Selgas has put on his argument and

evidence.

       At this time Green anticipates that his position will be substantially identical to his

pleadings.



Respectfully submitted on February 8, 2021.

                                              MINNS & ARNETT

                                              /s/ Michael Louis Minns
                                              Michael Louis Minns
                                              State Bar No. 14184300
                                              mike@minnslaw.com
                                              Ashley Blair Arnett
                                              State Bar No. 24064833
                                              ashley@minnslaw.com
                                              9119 S. Gessner, Suite 1
                                              Houston, Texas 77074
                                              Telephone: (713) 777-0772
                                              Telecopy: (713) 777-0453
                                              Attorneys for John Green



                           CERTIFICATE OF CONFERENCE

       On February 5, 2021 Michael Minns conferred with AUSA Robert Kemins.               The

Government is not opposed to Defendant Green’s sentencing following Defendant Selgas’ or

Defendant Green adopting the pleadings of Selgas, although neither undersigned nor the

Government have seen Selgas’ pleadings.



                                           /s/ Michael Louis Minns
                                          Michael Louis Minns
                                          Attorney for Defendant, John Green
                                          Page 2 of 3
  Case 3:18-cr-00356-S Document 262 Filed 02/08/21                Page 3 of 3 PageID 2987




                                CERTIFICATE OF SERVICE

       This is to certify that on this the 8th day of February 2020, a true and correct copy of the

above and foregoing instrument was served upon all counsel of record.



                                             /s/ Ashley Blair Arnett
                                             Ashley Blair Arnett
                                             Attorney for Defendant, John Green




                                            Page 3 of 3
